Citation Nr: 1529082	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to a rating in excess of 10 percent for left knee post-operative medial meniscectomy with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1991.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was subsequently transferred to the RO in Houston.  The Veteran testified before the undersigned in an April 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.

The issue of entitlement to a rating in excess of 20 percent for the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a right knee disability was denied in a June 1998 rating decision; the Veteran was notified of his appellate rights but did not appeal or submit new and material evidence within one year of the decision.  New evidence pertaining to an unestablished fact necessary to substantiate the claim has been received since that last final denial.

2. The evidence shows that the Veteran's right knee disability began in service.

3. The Veteran's left knee arthritis causes painful motion.


CONCLUSIONS OF LAW

1. The June 1998 denial of service connection for the right knee became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014). 

2. The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for a separate 10 percent rating for left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision reopens, grants service connection, and grants an increased rating, the Veteran cannot be prejudiced, and discussion of the Veterans Claims Assistance Act (VCAA) is not necessary.

I. New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In this case, the RO denied service connection for a right knee disability in a June 1998 rating decision.  The RO found no current right knee disability at that time and no relationship to the service-connected left knee disability.  The appellant was notified of his appellate rights, but he did not appeal, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the June 1998 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

At the time of the June 1998 denial, the pertinent evidence included the Veteran's statements, service records, and an October 1991 VA examination.  The evidence showed the Veteran had in-service complaints of right knee problems and claimed that his left knee was causing disability in his right knee.  Since the last final denial, VA obtained new treatment records and the Veteran provided testimony during the Board hearing.  VA treatment and examination showed current degenerative joint disease and moderate degenerative remodeling change of the right knee.  The Veteran elaborated on right knee injuries in service and reported continuous right knee problems after service.  This evidence was not previously reviewed by agency decision makers.  The current diagnoses and evidence of continuous symptoms address unestablished facts necessary to prove the claim: current disability and a causal relationship to service.  Therefore, new and material evidence has been received, and the claim for service connection for the right knee is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

The Board has reviewed the record and determines that the criteria for service connection for a right knee disability have been met.  See 38 C.F.R. § 3.303.

First, the Veteran has a current right knee disability.  VA treatment records dated in October 2013 document degenerative joint disease in both knees.  The VA examiner in January 2009 diagnosed moderate degenerative remodeling change with marginal osteophyte in the right knee.

Next, the evidence shows in-service injury and disease of the right knee.  In this regard, a November 1983 service treatment reflects reports of right leg pain lasting more than three weeks.  At the Board hearing, he confirmed that he had sustained an injury to his right knee in service.  A December 1985 treatment record shows a diagnosis of medial meniscus inflammation.  The Veteran reported swollen, painful joints in March 1988, December 1990, and June 1991 medical questionnaires.  In December 1990, he specifically noted that his knees were painful and swollen occasionally.  At the hearing, he stated that they were particularly sore and swollen after runs.  The March 1988 examiner diagnosed mild degenerative joint disease of the right knee.  

The evidence shows that the Veteran's current right knee arthritis began in service.  Arthritis, or degenerative joint disease, is a chronic disease, which is presumed continuous after it is first detected.  See 38 C.F.R. § 3.309.  Additionally, a veteran's report of continuity of symptomatology may also prove that the disease began in service.  See Walker, 708 F.3d at 1331.  As discussed, the March 1988 in-service examination shows arthritis in the right knee.  The September 1991 examiner noted that the Veteran's right knee apparently became symptomatic in the military and had been symptomatic since.  At the Board hearing, the Veteran reported continuing to have problems with his right knee since service.  Based on the evidence, the Veteran's right knee arthritis is presumed to have begun in service, and service connection is established.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran has been rated under Diagnostic Code (DC) 5259 for removal of the semilunar cartilage in his left knee.  38 C.F.R. § 4.71a, DC 5259.  His service-connected left knee disability also includes degenerative joint disease, or arthritis.

Where limitation of motion is not compensable under the appropriate diagnostic code, a minimum compensable rating may be granted for arthritis under section 4.59, if it is productive of actually painful motion due to unstable or mal-aligned joints due to healed injury.  38 C.F.R. § 4.59; VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  The minimum compensable rating for limitation of flexion in the knee is 10 percent.  38 C.F.R. § 4.71, DC 5260.

Here, the question of whether the Veteran may have a compensable level of limitation of motion is remanded for further development, but the evidence shows that the Veteran's left knee arthritis meets the criteria for a 10 percent rating based on painful motion.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5260.

A June 2008 diagnostic report from Hillcrest Baptist Medical Center shows osteoarthritis in the left knee with pain.  An evaluation from December 2008 also recorded arthritis and pain during flexion of the left knee.  The VA examiner in January 2009 noted objective evidence of painful motion.  Finally, the Veteran reported left knee painful motion in statements to VA and the Board hearing.  Thus, the Veteran's left knee arthritis warrants a 10 percent rating for painful motion.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5260.  This 10 percent rating is a separate and additional rating from the 10 percent for residuals of the left knee meniscus removal.  The rating compensates for distinct and separate symptoms than the meniscus rating and therefore, does not constitute pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a right knee disability is granted.

Service connection for right knee arthritis is granted.

A separate 10 percent rating for left knee arthritis with painful motion is granted.


REMAND

Additional evidence is required to fully evaluate the left knee claim.  In October 2008, December 2008, and September 2013 examinations, the Veteran reported flare-ups in left knee symptoms when he was lifting, exposed to cold, or kept the knee in the same position for a prolonged period (standing, sitting in the car, etc.).  The examiners did not address whether the Veteran had any additional limitation of motion in the left knee during flare-ups, and an addendum opinion is needed.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his left knee and forward the claims file.  The examiner should complete all appropriate testing needed to address the following: 

Measure and record the current level of disability in the left knee.  In October 2008, December 2008, and September 2013 examinations, the Veteran reported flare-ups in left knee symptoms when he was lifting, in the cold, and when he kept the knee in the same position for a prolonged period.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups in at the time of the October 2008, December 2008, and September 2013 examinations.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Return the case to the Board, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


